March 224, 1817, the President pronounced the Court’s opinion, that the Judgment was erroneous, in this, that it gave damages exceeding those laid in the Writ; and also in this, that, as the principal and interest, exceeded the penalty of the Bond, the Judgment ought to have been íotéÉÍ penalty, and damages, not exceeding those in the Writ.
Judgment reversed; Verdict set aside; and cause remanded for a, new trial, to be had therein, unless the plaintiff would release the excess of damages beyond those laid in the Writ; in which event, Judgment was directed to be entered for the debt in the declaration mentioned, and the residue of said damages and costs.